Citation Nr: 0423060	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-21 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.

The Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, issued a rating decision in 
October 2000 denying as not 
well-grounded claims for service connection for a psychiatric 
disorder (depression) and a back disorder (including 
arthritis of the lumbosacral spine, as a residual of a back 
injury).  Thereafter, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  And implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  
The VCAA and implementing regulations, among other things, 
eliminated the requirement of submitting a well-grounded 
claim.  So in March 2002, the RO readjudicated the veteran's 
claims on the merits, but continued to deny them.  
He appealed to the Board of Veterans' Appeals (Board).

A hearing was held in May 2002 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.

The veteran later requested another hearing at the RO before 
a local hearing officer.  A hearing was scheduled for May 
2003, but was canceled by the veteran's representative.  
Another hearing was rescheduled for June 2003, but the 
veteran canceled it.  The Board remanded the case to the RO 
in March 2004 to clarify whether the veteran still wanted a 
hearing and, if so, to reschedule one.  And yet another 
hearing was scheduled for July 2004, but he again withdrew 
his request for a hearing.  He submitted additional evidence 
and waived his right to have it initially considered by the 
RO.  38 C.F.R. § 20.1304 (2003).

Unfortunately, the Board cannot yet issue a decision in this 
appeal.  So the case is being REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran maintains, in essence, that he has a chronic back 
disorder and depression that had their onset during military 
service.  He claims that he injured his back around 1954 and 
that back pain has persisted ever since.  He asserts that he 
became depressed because of the stress of having to support 
several younger siblings at home while he was away in 
service.  He also states that his mother's death, while he 
was stationed overseas, played a part in the development of 
depression when he was in service.  His testimony and 
statements alleging onset in service of a chronic back 
disorder and nervous condition are supported by statements 
from several of his family members.

The veteran's service medical records are unavailable for 
consideration, however, apparently having been destroyed in a 
fire at a military records repository.  Medical records 
concerning treatment and evaluation he has received during 
the years since service include a September 1988 report from 
Peter M. Levitin, M.D., who indicated that the veteran's 
history of joint pain, including lumbar spine pain, might be 
attributable to a collagen vascular disease syndrome, 
although the physician did not believe the veteran had 
rheumatoid arthritis.

A February 1992 MRI report, prepared by David L. Call, M.D., 
shows that the veteran's lumbosacral spine exhibited 
degenerative disc disease, small disc herniations, and 
acquired spinal stenosis associated with degenerative 
spondylosis.  Samuel A. Sue, M.D., in a statement dated in 
April 2003, referenced the veteran's history of a purported 
injury to the back while in service in 1953 or 1954.  
The physician's assessment was that the injury could have 
resulted in spondylitic changes in the lumbar spine that have 
now advanced into a severe central stenosis at spinal 
segments L4-L5.



Dr. Sue's report indicates the veteran's lumbar spine 
disorder "could be" related to his military service.  
However, the physician's assessment, at least in its current 
state, is simply too equivocal to grant service connection.  
See, e.g., Winsett v. West, 11 Vet. App. 420, 424 (1998) (A 
doctor's opinion phrased in terms of "may or may not" is an 
insufficient basis for an award of service connection.).  The 
current record, then, does not contain sufficient medical 
evidence of a nexus between the veteran's reported in-service 
back injury and the currently demonstrated degenerative 
changes of the lumbar spine.  So a more definitive medical 
nexus opinion is needed concerning this to decide this 
appeal.  38 U.S.C.A. § 5103A(d) (West 2002).

VA clinical records, dated in 2003 and 2004, reflect the 
veteran's history of having experienced depression and having 
been treated intermittently for this condition over the 
years.  There is currently no medical evidence of record, 
though, linking any psychiatric condition, including a 
depressive disorder, to his military service.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or injury sustained during active service.  
Rabideau v. Derwinski, 2 Vet App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  See, too, Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . ."  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

There is currently medical evidence suggesting the veteran 
may have a chronic psychiatric disorder, most likely a 
depressive order.  As well, there is evidence from the 
veteran and family members that, in its totality, indicates 
he began feeling depressed during service under the weight of 
family concerns and that his depressive symptoms have 
persisted since service.  Lay evidence is competent to 
establish features or symptoms of illness.  See Lanyo v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Further, the lay 
evidence, by pointing out that depressive symptoms have been 
present throughout post-service years, at least suggests a 
possible connection between a chronic psychiatric disorder, 
if now present, and an occurrence or event in service.  
Accordingly, competent medical evidence must now be obtained 
to determine whether a nexus in fact exists between any 
current psychiatric disorder and the veteran's military 
service.  

Additionally, the veteran reported that he received treatment 
for his back disorder in May 2003 from a Dr. Ramos, at 
Greensboro Orthopedics.  VA's duty to assist includes 
obtaining and developing available facts and evidence to 
support a veteran's claim.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Further, the veteran's spouse, in a statement prepared during 
2004, indicated the veteran is receiving disability benefits 
from the Social Security Administration (SSA).  VA's duty to 
assist includes obtaining records from SSA.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Obtain any treatment records from Dr. 
Ramos, at Greensboro Orthopedics, and 
associate them with claims file.

2.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  These records should be 
associated with the other evidence in the 
claims folder.



3.  Thereafter, schedule the veteran for 
VA orthopedic and psychiatric 
examinations to obtain medical opinions 
responding to the following questions:

With respect to the orthopedic examiner, 
is it at least as likely as not that the 
veteran's lumbosacral spine disorder had 
its onset in service, that arthritis of 
the lumbosacral spine was present within 
the first 
post-service year, or that his spinal 
disorder is otherwise attributable to 
service - and, in particular, to trauma?  
Please note the legal standard of proof 
in formulating a response.

With respect to the psychiatric examiner, 
identify what, if any, psychiatric 
disorder is now present.  If it is 
determined the veteran has a psychiatric 
disorder, is it at least as likely as not 
that such psychiatric disorder had its 
onset in service; if a psychosis is 
demonstrated, was it present within the 
first post-service year; or is a 
psychiatric disorder otherwise 
attributable to service?  Again, please 
note the legal standard of proof in 
formulating a response.

To facilitate responding to these 
questions posed, the claims folder and a 
copy of this REMAND must be made 
available for each examiner's review of 
the veteran's pertinent medical history.  
It is imperative that the questions posed 
in this REMAND be answered so VA has 
sufficient information to adjudicate the 
pending claims.  



4.  Ensure the medical opinions respond 
to the questions posed.  If not, take 
corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


